Case 5:19-cv-02072-MCS-SP Document 45 Filed 10/09/20 Page 1 of 25 Page ID #:633




 1   AFSHIN SIMAN
 2   LAW OFFICE OF AFSHIN SIMAN
     6210 Wilshire Blvd., Suite 211
 3
     Los Angeles, CA 90048
 4   (424) 229-9778
     siman@simanlawfirm.com
 5

 6   Steven L. Woodrow*
     swoodrow@woodrowpeluso.com
 7
     Patrick H. Peluso*
 8   ppeluso@woodrowpeluso.com
     Woodrow & Peluso, LLC
 9
     3900 East Mexico Avenue, Suite 300
10   Denver, Colorado 80210
     Telephone: (720) 213-0676
11
     Facsimile: (303) 927-0809
12   *Pro Hac Vice
13   Attorneys for Plaintiff and the Putative Class
14

15                     UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
16

17    MICHAEL TRUJILLO,                        Case No. 5:19-cv-02072-ODW-SP
      individually and on behalf of all others
18
      similarly situated,                      PLAINTIFF’S RESPONSE IN
19                                             OPPOSITION TO
                              Plaintiff,       DEFENDANT’S MOTION TO
20                                             PARTIALLY STAY
                                               PROCEEDINGS
21      v.
22
      FREE ENERGY SAVINGS                      Date: November 2, 2020
23    COMPANY, d/b/a QUALITY                   Time: 1:30 PM
      CONSERVATION SERVICES, a                 Judge: Hon. Otis D. Wright II
24                                             Place: Courtroom 5D
      Delaware limited liability company,
25

26
                              Defendant.       Complaint Filed: October 29, 2019
27

28
Case 5:19-cv-02072-MCS-SP Document 45 Filed 10/09/20 Page 2 of 25 Page ID #:634




 1
                                             TABLE OF CONTENTS

 2   TABLE OF AUTHORITIES ................................................................................ iii
 3
     I.      INTRODUCTION ......................................................................................... 1
 4
     II.     BACKGROUND ............................................................................................ 2
 5

 6   III.    ARGUMENT ................................................................................................. 4
 7           A.       Even If Favorable To QCS’s Position, The Ruling In Duguid Will
 8                    Not Dispose Of Plaintiff’s ATDS Claim ............................................ 4

 9           B.       The Landis Factors Do Not Support Granting A Stay. ................... 8
10                    1.       Plaintiff will suffer harm in the form of stale and unavailable
11                             evidence if a stay is granted ..................................................... 9

12                    2.       The only “hardship” that QCS would face in moving
                               forward is the natural consequences of litigation ................ 12
13

14                    3.       Considerations of judicial economy support denying the
                               request for a stay ..................................................................... 14
15

16                    4.       Defendant’s additional considerations do not move the
                               needle........................................................................................ 15
17

18           C.       Defendant Has Provided No Credible Justification For Staying
                      Discovery On Trujillo’s DNC Claim ............................................... 17
19
     IV.     CONCLUSION ............................................................................................ 19
20

21

22

23

24

25
26

27          PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO PARTIALLY STAY
                                             PROCEEDINGS
28                                                             -ii-
Case 5:19-cv-02072-MCS-SP Document 45 Filed 10/09/20 Page 3 of 25 Page ID #:635




 1                                     TABLE OF AUTHORITIES
 2

 3   CASES
 4   Abante Rooter and Plumbing, Inc. v. Nationwide Mut. Ins. Co.,
 5          No. 17-cv-03328-EMC, 2018 WL 573576 (N.D. Cal. Jan. 26, 2018) ...... 7, 12
 6   Barr v. Am. Ass’n of Political Consultants, Inc., No. 19-631,
 7          140 S. Ct. 2335 (July 6, 2020) ..................................................................... 4–5
 8   Blue Cross & Blue Shield of Ala. v. Unity Outpatient Surgery Ctr., Inc.,
 9          490 F.3d 718 (9th Cir.2007) .......................................................................... 10
10   Canady v. Bridgecrest Acceptance Corp., No. CV-19-04738,
11          2020 WL 5249263 (D. Ariz. Sept. 3, 2020) .................................................. 11
12   CMAX, Inc. v. Hall, 300 F.2d 265 (9th Cir. 1962) .............................................. 9, 11
13   Duguid v. Facebook, Inc., 926 F.3d 1146 (9th Cir. 2019) .................................... 5–6
14   Facebook Inc. v. Duguid, No. 19-511 (U.S. July 9, 2020) .................................... 1, 6
15   Gessele v. Jack in the Box, Inc., No. C10–0960,
16          2012 WL 3686274 (D. Or. Aug. 24, 2012) ................................................... 18
17   Gomez v. Rossi Concrete, Inc., No. C08–1442,
18          2011 WL 666888 (S.D. Cal. Feb.17, 2011) .................................................. 18
19   Knapper v. Cox Commc'ns, Inc., No. CV-17-00913-PHX-SPL,
20          2019 WL 250430 (D. Ariz. Jan. 17, 2019) ...................................................... 5
21   Landis v. North Am. Co., 299 U.S. 248 (1936) ........................................ 8–9, 11, 17
22   Larson v. Harman Mgmt. Corp., No. 116CV00219DADSKO,
23          2018 WL 6459964 (E.D. Cal. Dec. 10, 2018) ................................................. 5
24   Lockyer v. Mirant Corp., 398 F.3d 1098 (9th Cir. 2005) .................................... 9, 13
25   Simon v. Ultimate Fitness Grp., LLC, No. 19 CIV. 890 (CM),
26          2019 WL 4382204 (S.D.N.Y. Aug. 19, 2019) ................................................ 5
27        PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO PARTIALLY STAY
                                           PROCEEDINGS
28                                                        -iii-
Case 5:19-cv-02072-MCS-SP Document 45 Filed 10/09/20 Page 4 of 25 Page ID #:636




 1   Whittaker v. All Reverse Mortgage Inc.,
 2            No. CV-20-08016-PCT-DLR (D. Ariz. July 17, 2020) .................................. 7
 3   Youngbloods v. BMG Music, No. 07 Civ. 2394(GBD)(KNF),
 4            2011 WL 43510 (S.D.N.Y. Jan. 6, 2011) ...................................................... 14
 5

 6   STATUTES, RULES, AND OTHER SOURCES
 7   FED. R. CIV. P. 30 ..................................................................................................... 16
 8   FED. R. CIV. P. 56 ..................................................................................................... 18
 9   Supreme Court Procedures, UNITED STATES COURTS,
10            https://www.uscourts.gov/about-federal-courts/educational-resources/about-
11            educational-outreach/activity-resources/supreme-1 ...................................... 10
12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27          PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO PARTIALLY STAY
                                             PROCEEDINGS
28                                                              -iv-
Case 5:19-cv-02072-MCS-SP Document 45 Filed 10/09/20 Page 5 of 25 Page ID #:637




 1                MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         Defendant Free Energy Savings Company, d/b/a Quality Conservation
 4   Services (“Defendant” or “QCS”) violated the Telephone Consumer Protection Act
 5   (“TCPA”) by sending unsolicited, autodialed text messages to consumer cell
 6   phones without prior express written consent. Instead of taking responsibility for its
 7   actions, QCS asks for a second time that the Court stay this matter. In its Motion,
 8   Defendant requests a stay of Plaintiff’s automatic telephone dialing system
 9   (“ATDS”) claim and “all class discovery”—including discovery related to
10   Plaintiff’s separate “do not call” (“DNC”) claim—pending the Supreme Court’s
11   resolution of Facebook Inc. v. Duguid, No. 19-511 (U.S. July 9, 2020). The Duguid
12   case concerns the definition of an ATDS and, specifically, whether a dialing system
13   that does not use a random number generator may be classified as an ATDS.
14   Defendant’s arguments to stay various portions of this case fail, and the Court
15   should deny QCS’s motion.
16         QCS’s assessment of the Duguid decision is flawed. To hear Defendant tell
17   it, Plaintiff’s claim related to autodialed text messages would “in all likelihood be
18   ended” and “be eliminated” by a decision in Duguid favorable to QCS’s position.
19   (Mot. to Stay, dkt. 40, at 1.) Such a doomsday prediction completely overlooks the
20   fact that, regardless of any change that the Supreme Court may make to the
21   definition of an ATDS, the true nature of QCS’s dialing equipment must be proven
22   through discovery. Plaintiff has alleged that Defendant’s system used a random
23   number generator, which would fit the definition of an ATDS no matter which way
24   the Supreme Court rules; QCS may claim that its system does not possess such
25   capability, but Plaintiff will not simply take Defendant’s word for it—that is a
26   genuine factual dispute that must be resolved with discovery. Rather than sit idly by
27        PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO PARTIALLY STAY
                                           PROCEEDINGS
28                                             -1-
Case 5:19-cv-02072-MCS-SP Document 45 Filed 10/09/20 Page 6 of 25 Page ID #:638




 1   for months and months while evidence becomes more distant and difficult to obtain,
 2   the parties should proceed with the discovery and proceedings that will be required
 3   regardless of the Duguid decision.
 4          Additionally, the Landis factors for granting a stay do not favor QCS’s
 5   request. Plaintiff and the Class members face a real risk of harm if all discovery is
 6   stayed pending a decision in Duguid, while QCS’s supposed hardship depends on
 7   the Supreme Court disposing of Plaintiff’s claim—which will not happen. Judicial
 8   economy will not be served by postponing discovery and forcing this matter to
 9   languish on the Court’s docket.
10          Finally, Defendant does not make a credible argument for staying class
11   discovery of Plaintiff’s DNC claim, aside from stating that QCS intends to file a
12   motion for summary judgment on that claim. (See Dkt. 40 at 1–2.) Defendant is
13   permitted to file a motion for summary judgment whenever it sees fit, but to stay
14   class discovery in order to give QCS a free shot at defeating the claim is inefficient
15   and legally unsupported.
16          Accordingly, Defendant’s Motion to Stay should be denied in its entirety.
17   II.    BACKGROUND
18          Trujillo alleges that QCS violated the TCPA by sending unsolicited,
19   autodialed text messages to his cellphone and to the cellphones of many other
20   consumers, all of whom never provided prior express written consent to receive
21   such calls. (See Compl., dkt. 1 at ¶¶ 6, 27.) Trujillo seeks certification of two
22   classes, each rooted in a different cause of action—the first class and cause of
23   action are based on Defendant’s violation of the TCPA’s prohibition of the use of
24   an ATDS without prior express consent. (Id. ¶¶ 28, 34–39.) In support of this cause
25   of action, Plaintiff has alleged that QCS’s dialing software has the capacity to store
26   or produce phone numbers to be called, “using a random or sequential number
27         PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO PARTIALLY STAY
                                            PROCEEDINGS
28                                              -2-
Case 5:19-cv-02072-MCS-SP Document 45 Filed 10/09/20 Page 7 of 25 Page ID #:639




 1   generator.” (Id. ¶ 17.) The second class is based on QCS’s transmission of
 2   unsolicited text messages to consumers who registered their cellphone numbers on
 3   the National Do Not Call registry. (Id. ¶¶ 28, 40–45.)
 4         Prior to the filing of the present motion, counsel for QCS conferred with
 5   counsel for Plaintiff regarding a stay of the case. (Declaration of Patrick H. Peluso,
 6   attached hereto as Exhibit A, at ¶ 3.) In an effort to compromise, counsel for
 7   Plaintiff indicated that he would agree to consent to a partial stay only of the ATDS
 8   claim, not the DNC claim—such was the condition of consent to a stay, that
 9   Plaintiff’s DNC claim would be pursued uninterrupted. (Id. ¶ 4.) Shortly thereafter,
10   counsel for QCS drafted a stipulation that included a stay of any class discovery or
11   proceedings related to Plaintiff’s DNC claim, and counsel for Plaintiff returned the
12   draft and indicated that such a stay was not part of the agreement reached in
13   conferral. (Id. ¶¶ 5–6.) Shortly thereafter, Defendant filed its Motion, attempting to
14   stay the ATDS claim and all class discovery, including on Plaintiff’s DNC claim.
15   (Id. ¶ 7; Dkt. 40 at 1–2.)
16         As was the case in its previous Motion to Stay (see dkt. 31), Defendant’s
17   motion includes a number of prefatory arguments related to its view of the case
18   facts, including assertions that Plaintiff’s wife supposedly provided Plaintiff’s
19   phone number and that the messages at issue were simply “informational” rather
20   than telemarketing. (Dkt. 40 at 3–5.) Though characterized as part of the “relevant
21   factual background,” these arguments serve merely as a preview of QCS’s
22   supposedly forthcoming motion for summary judgment. Defendant’s untested
23   merits arguments are not relevant or germane to the present Motion to Partially
24   Stay, and they should be left for consideration as part of a different, appropriate
25   motion.
26

27        PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO PARTIALLY STAY
                                           PROCEEDINGS
28                                             -3-
Case 5:19-cv-02072-MCS-SP Document 45 Filed 10/09/20 Page 8 of 25 Page ID #:640




 1

 2   III.    ARGUMENT
 3           The requested partial stay should be denied. QCS’s insistence that a decision
 4   in the Duguid case would “eliminate” Plaintiff’s ATDS claim is simply incorrect—
 5   Trujillo’s allegations will align with the autodialer definition regardless of how the
 6   Supreme Court rules. As a result, the Landis factors do not favor staying inevitable
 7   discovery and risking harm to Plaintiff’s ability to pursue relief for himself and the
 8   class members. Further, Defendant has provided no basis for staying class
 9   discovery on the DNC claim, and doing so would be inefficient. As explained in
10   detail below, the Court should deny QCS’s motion in its entirety.
11           A.    Even If Favorable To QCS’s Position, The Ruling In Duguid Will
12                 Not Dispose Of Plaintiff’s ATDS Claim.
13           Just like its previous motion to stay, Defendant’s motion to partially stay this
14   matter is premised on the belief that an upcoming Supreme Court decision will shift
15   the landscape of TCPA litigation in such a way that “Plaintiff’s putative ATDS
16   class will be eliminated.” (Dkt. 40 at 1.) QCS’s first motion was rendered moot by a
17   Supreme Court ruling that, unsurprisingly, did not completely upend the TCPA.
18   (See Dkt. 39.) Here, the limited issue before the Court in Duguid poses even less of
19   a risk of disrupting Plaintiff’s claims and this matter—Trujillo’s ATDS allegations
20   will align with the statutory definition even if the Supreme Court employs a strict
21   interpretation, and, in any case, Plaintiff will require discovery to determine
22   whether QCS’s dialing system meets the applicable definition. Regardless of the
23   decision in Duguid, Plaintiff’s ATDS claim will not be eliminated.
24           For many months prior to July, it was standard practice in TCPA litigation
25   for defendants to request stays pending the Supreme Court’s decision in Barr v. Am.
26   Ass’n of Political Consultants, Inc., No. 19-631, 140 S. Ct. 2335 (July 6, 2020)
27          PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO PARTIALLY STAY
                                             PROCEEDINGS
28                                              -4-
Case 5:19-cv-02072-MCS-SP Document 45 Filed 10/09/20 Page 9 of 25 Page ID #:641




 1   (“AAPC”). Indeed, that was the basis for QCS’s first motion to stay, filed on April
 2   10, 2020. (Dkt. 31.) AAPC involved a constitutional challenge to an amendment to
 3   the TCPA’s autodialer ban, which created an exemption for automated calls made
 4   to collect on government-backed debts. AAPC, 140 S. Ct. at 2343. In theory, and as
 5   argued by QCS, the Court could have stricken the entire autodialer ban as
 6   unconstitutional due to the content-based exception. However, the Supreme Court
 7   applied the traditional remedy of severance and struck only the government-debt
 8   exemption as unconstitutional. Id. at 2353–54. Nevertheless, and despite how
 9   unlikely a complete dismantling of TCPA may have been, the uncertain fate of the
10   autodialer ban itself convinced numerous courts to stay proceedings before them
11   pending the AAPC ruling.
12         The practice of seeking stays in TCPA matters long precedes the AAPC
13   decision. Defendants sought stays awaiting the FTC’s 2015 TCPA Order—claiming
14   it would settle the issue of what constitutes an ATDS—and then sought stays when
15   the FTC’s 2015 TCPA Order was appealed to the D.C. Circuit (again claiming that
16   the issue would be resolved once and for all). See, e.g., Knapper v. Cox Commc'ns,
17   Inc., No. CV-17-00913-PHX-SPL, 2019 WL 250430 (D. Ariz. Jan. 17, 2019);
18   Larson v. Harman Mgmt. Corp., No. 116CV00219DADSKO, 2018 WL 6459964
19   (E.D. Cal. Dec. 10, 2018). Yet, after the D.C. Circuit ruled, Defendants even began
20   seeking stays pending a new order from the FTC. See, e.g., Simon v. Ultimate
21   Fitness Grp., LLC, No. 19 CIV. 890 (CM), 2019 WL 4382204, at *8 (S.D.N.Y.
22   Aug. 19, 2019).
23         Now that AAPC has been decided, QCS points to a different TCPA appeal in
24   seeking to stay these proceedings: Duguid v. Facebook, Inc., 926 F.3d 1146 (9th
25   Cir. 2019). After the district court dismissed Duguid’s complaint for failing to
26   adequately alleged the use of an ATDS, the Ninth Circuit reversed and held that an
27        PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO PARTIALLY STAY
                                           PROCEEDINGS
28                                            -5-
Case 5:19-cv-02072-MCS-SP Document 45 Filed 10/09/20 Page 10 of 25 Page ID #:642




  1   ATDS could be found where the dialing technology is capable of storing numbers
  2   to be called and dialing such numbers automatically. Id. at 1149–51. The Court
  3   rejected the notion that an ATDS must use a random or sequential number generator
  4   to store numbers. Id. The U.S. Supreme Court granted certiorari on July 9, 2020, for
  5   review of the following issue:
  6         Whether the definition of ATDS in the TCPA encompasses any device
  7         that can ‘store’ and ‘automatically dial’ telephone numbers, even if the
  8         device does not ‘us[e] a random or sequential number generator.’
  9   Petitioner’s Brief in Facebook, Inc. v. Duguid, et al., Case No. 19-511, 2019 WL
 10   5390116, at *ii (S. Ct. Oct. 17, 2019).
 11         The Supreme Court’s analysis centers on the question of whether a dialing
 12   system that does not use a “random or sequential number generator” may be
 13   considered an ATDS as defined by the statute. While the Duguid decision could
 14   certainly impact TCPA litigation and the definition of an autodialer, it will not
 15   dispose of Plaintiff’s claims or the need to demonstrate the use of an ATDS. Here,
 16   Plaintiff alleged in his complaint that Defendant used an ATDS that featured “a
 17   random or sequential number generator.” (Dkt. 1 at ¶ 17.) If the Supreme Court
 18   upholds the Duguid decision, Plaintiff would no longer need evidence of a random
 19   number generator to prove that Defendant’s system qualifies as an ATDS.
 20   Conversely, if the Court reverses the Ninth Circuit’s decision, such evidence will be
 21   required. Of course, regardless of the ruling in Duguid, Plaintiff will need to obtain
 22   evidence through discovery to determine the nature of the dialer that was actually
 23   used to send the text messages to himself and the other members of the class—such
 24   evidence is in QCS’s possession, and it will be necessary to this case no matter
 25   what the Supreme Court decides.
 26

 27        PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO PARTIALLY STAY
                                            PROCEEDINGS
 28                                             -6-
Case 5:19-cv-02072-MCS-SP Document 45 Filed 10/09/20 Page 11 of 25 Page ID #:643




  1         Defendant predicts that the Supreme Court will reverse Duguid and hold that
  2   a random number generator is required. (Dkt. 1.) But attempting to divine the
  3   intentions of the Supreme Court is of little use here because Plaintiff’s allegations
  4   satisfy even the stricter ATDS interpretation that QCS favors. (See Dkt. 1 at ¶ 17.)
  5   In a declaration attached to Defendant’s Motion, QCS’s president insists that the
  6   dialer supposedly “does not have the capacity” to generate random or sequential
  7   numbers. (Dkt. 40–1 at ¶ 9.) Of course, the question of what constitutes an ATDS is
  8   a “highly fact-specific inquiry” better addressed with a “more developed factual
  9   record,” and after the plaintiff has “an opportunity to test the declaration[s] through
 10   discovery or deposition.” Abante Rooter and Plumbing, Inc. v. Nationwide Mut. Ins.
 11   Co., No. 17-cv-03328-EMC, 2018 WL 573576, at *2, n. 2 (N.D. Cal. Jan. 26,
 12   2018). But the pendency of the Supreme Court’s decision in Duguid is no reason to
 13   postpone that discovery—either way, the nature of QCS’s dialer must be tested
 14   through discovery.
 15         Put simply, discovery is necessary to discern what Defendant’s dialer could
 16   do, regardless of the Supreme Court’s ruling. Defendant’s assertion that Duguid
 17   would likely “eliminate” Plaintiff’s claim is simply not true. The Supreme Court’s
 18   upcoming review concerns the definition of an ATDS; it may change the level of
 19   proof required, but proof will be required nonetheless. QCS asks for a stay that will
 20   delay necessary and inevitable discovery. For example, in denying a similar motion
 21   based on Duguid, the District of Arizona reasoned that “regardless of the results in
 22   Facebook [v. Duguid]…[the defendant] will be required to engage in discovery.”
 23   Whittaker v. All Reverse Mortgage Inc., No. CV-20-08016-PCT-DLR, dkt. 26 at 2
 24   (D. Ariz. July 17, 2020) (attached hereto as “Exhibit B”). The court denied the
 25   requested stay because “discovery issues are not likely to be mooted and resources
 26   are not likely to be spared”—the same is true here. Id.
 27        PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO PARTIALLY STAY
                                            PROCEEDINGS
 28                                             -7-
Case 5:19-cv-02072-MCS-SP Document 45 Filed 10/09/20 Page 12 of 25 Page ID #:644




  1         Defendant asks the Court to postpone discovery, but the need for evidence
  2   will still remain after the Duguid decision. Whether the Supreme Court holds that a
  3   random number generator is required or not, Plaintiff has alleged that QCS’s dialing
  4   equipment has such capability, and his allegations must be supported through
  5   discovery. No issues will be resolved or eliminated by a decision in Duguid
  6   favorable to QCS’s position. There is simply no justification for delaying the
  7   discovery process. Accordingly, the Court should deny QCS’s request to stay the
  8   ATDS claim.
  9         B.     The Landis Factors Do Not Support Granting A Stay.
 10         Extrapolating from its misguided claim that the Supreme Court’s Duguid
 11   decision will “eliminate” Plaintiff’s ATDS claim, QCS argues that the stay it seeks
 12   is supposedly favored by each of factors set forth in Landis. But Defendant’s
 13   analysis again misses the mark, as QCS maintains focus on its erroneous belief that
 14   Trujillo’s ATDS claim may be “barred” by the Supreme Court’s decision. (Dkt. 40
 15   at 11.) Plaintiff’s ability to pursue his cause of action would be harmed by a stay,
 16   while the only real “hardship” that Defendant will face are the natural costs of
 17   discovery and litigation—QCS’s assertion that the claim may be eliminated is
 18   simply unfounded. Likewise, judicial economy will not be served by a stay. In
 19   short, a stay pursuant to Landis is unsupported.
 20         In Landis, the Supreme Court acknowledged that courts have inherent power
 21   to control their own dockets, including the power to stay. See Landis v. North Am.
 22   Co., 299 U.S. 248, 254 (1936). However, any party seeking a stay “must make out a
 23   clear case of hardship or inequity in being required to go forward, if there is even a
 24   fair possibility that the stay for which he prays will work damage to someone else.”
 25   Id. at 255. Only in “rare circumstances” will a party be compelled to stand aside
 26   while a litigant in another case settles the rule of law that will define the rights of
 27        PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO PARTIALLY STAY
                                            PROCEEDINGS
 28                                              -8-
Case 5:19-cv-02072-MCS-SP Document 45 Filed 10/09/20 Page 13 of 25 Page ID #:645




  1   both. Id. As Defendant points out, the Ninth Circuit has distilled a three-factor test
  2   of competing interests to weigh when considering granting a stay under Landis: (1)
  3   the possible damage that may result from granting a stay; (2) the hardship or
  4   inequity that a party may suffer by going forward; and (3) “the orderly course of
  5   justice measured in terms of the simplifying or complicating of issues, proof, and
  6   questions of law which could be expected to result from a stay,” commonly referred
  7   to as judicial economy. (Dkt. 40 at 8); Lockyer v. Mirant Corp., 398 F.3d 1098,
  8   1110 (9th Cir. 2005) (quoting CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir.
  9   1962)). As explained below, these factors do not weigh in favor of Defendant’s
 10   request to partially stay these proceedings.
 11                1.     Plaintiff will suffer harm in the form of stale and unavailable
 12                       evidence if a stay is granted.
 13         With regard to the first Landis factor, Defendant claims that a partial stay
 14   poses no risk of harm to Plaintiff. (Dkt. 40 at 9.) QCS supports its argument by
 15   glossing over the necessity for injunctive relief, citing to flawed legal standards, and
 16   suggesting that Plaintiff would supposedly suffer harm if a stay is not granted. (Id.
 17   at 10–12.) Defendant’s arguments are not effective—Plaintiff is likely to suffer
 18   harm if a stay is granted.
 19         While delay in recovery of statutory damages may not prejudice Plaintiff or
 20   the Classes, Trujillo also seeks injunctive relief in his Complaint, which is
 21   necessary to prevent QCS from continuing its unlawful telemarketing practices.
 22   (Dkt. 1 at 12 (seeking “[a]n injunction requiring Defendant to cease all unsolicited
 23   texting activity, and to otherwise protect the interests of the Classes”); see also id.
 24   at ¶¶ 6, 33.) QCS dismisses these requests as “passing” and “conclusory” because
 25   Plaintiff has not alleged receipt of any text messages in addition to those in the
 26   complaint. (Dkt. 40 at 11.) But Plaintiff alleged grievances from numerous other
 27        PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO PARTIALLY STAY
                                            PROCEEDINGS
 28                                              -9-
Case 5:19-cv-02072-MCS-SP Document 45 Filed 10/09/20 Page 14 of 25 Page ID #:646




  1   consumers, indicating that QCS’s practice is widespread and will continue until
  2   stopped. (Dkt. 1 at ¶¶ 16, 19.) Further, QCS does not dispute that it sends text
  3   messages—instead, Defendant insists that the messages are required by law,
  4   suggesting that it will continue to send these messages unless and until compelled
  5   to stop by injunction. (See Dkt. 40 at 4, 9–10; see also Dkt. 40-1 at ¶¶ 3–4, 8.) Thus,
  6   every month that this matter is delayed is another month for Defendant to continue
  7   its automated telemarketing campaign unchecked and exacerbate the harms at issue
  8   in the case.
  9            In addition to the harms associated with continuing unsolicited text
 10   messaging activity, Plaintiff’s ability to pursue this action would be harmed by a
 11   stay. Generally, a delay that results from a stay can harm plaintiffs because it
 12   threatens the availability of evidence. Blue Cross & Blue Shield of Ala. v. Unity
 13   Outpatient Surgery Ctr., Inc., 490 F.3d 718, 724 (9th Cir. 2007) (recognizing that
 14   “[d]elay inherently increases the risk that witnesses’ memories will fade and
 15   evidence will become stale”). Because the case is in its early stages, Defendant is
 16   effectively asking to stay all ATDS and class discovery until the Supreme Court
 17   reaches a decision in Duguid—Defendant does not suggest when this may be, but
 18   even if oral arguments are heard before the end of the year, a decision may not be
 19   rendered until as late as July 2021.1 If Plaintiff is unable to issue discovery or
 20   subpoenas to secure evidence possessed by Defendant and its agents for nine
 21   months, he will be prejudiced in his ability to support his claims for relief.
 22            While focusing on the monetary damages that Plaintiff seeks to recover, QCS
 23
      1
          See Supreme Court Procedures, UNITED STATES COURTS,
 24       https://www.uscourts.gov/about-federal-courts/educational-resources/about-
 25       educational-outreach/activity-resources/supreme-1 (last visited Oct. 5, 2020) (“All
          opinions of the Court are, typically, handed down by the last day of the Court's
 26
          term (the day in late June/early July when the Court recesses for the summer).”)
 27          PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO PARTIALLY STAY
                                              PROCEEDINGS
 28                                              -10-
Case 5:19-cv-02072-MCS-SP Document 45 Filed 10/09/20 Page 15 of 25 Page ID #:647




  1   seems to suggest that Trujillo must demonstrate that he would suffer “irreparable
  2   damages and a miscarriage of justice” to avoid a stay. (Dkt. 40 at 10) (citing CMAX,
  3   300 F.2d at 268-69). However, that is a heightened standard applicable to a request
  4   for preliminary injunction or, in the CMAX case, as a means of demonstrating a
  5   lower court’s abuse of discretion. CMAX, 300 F.2d at 268. The first Landis factor
  6   broadly considers “possible damage” to the non-moving party—“the suppliant for a
  7   stay must make out a clear case of hardship or inequity in being required to go
  8   forward, if there is even a fair possibility that the stay for which he prays will work
  9   damage to some one else.” Landis, 299 U.S. at 255 (emphasis added). The
 10   heightened standard is not germane to this analysis. As stated above, a stay in this
 11   case could work damage to Plaintiff and the Classes in several ways. Though this
 12   may not represent “irreparable damage” to support a preliminary injunction (which
 13   Plaintiff does not seek), it does represent a risk of harm that may be done to
 14   Plaintiff and the class members if the case is stayed.
 15          QCS also relies on an incomplete Landis citation. The Court in Canady found
 16   that “the fact that ‘a [pending] decision . . . may not settle every question of fact and
 17   law in [a] suit[ ] . . . , but in all likelihood . . . will settle many and simplify them
 18   all’ weighs in favor of granting a stay.” Canady v. Bridgecrest Acceptance Corp.,
 19   No. CV-19-04738, 2020 WL 5249263, at *4 (D. Ariz. Sept. 3, 2020) (alterations in
 20   original). This quote is pulled from Landis; the Supreme Court acknowledged that a
 21   prior case would settle many issues in a subsequent case, but it further cautioned
 22   that, “[e]ven so, the burden of making out the justice and wisdom of a departure
 23   from the beaten track lay heavily on the petitioners, suppliants for relief, and
 24   discretion was abused if the stay was not kept within the bounds of moderation.”
 25   Landis, 299 U.S. at 256. Thus, even if Duguid were to “settle many and simplify
 26   all” issues in this case, QCS would face a heavy burden of overcoming the harm a
 27        PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO PARTIALLY STAY
                                            PROCEEDINGS
 28                                               -11-
Case 5:19-cv-02072-MCS-SP Document 45 Filed 10/09/20 Page 16 of 25 Page ID #:648




  1   stay may cause. Here, and as explained above, waiting for resolution of Duguid will
  2   not “settle” any issues because Plaintiff has alleged the use of an ATDS that fits
  3   even a strict interpretation of the TCPA. The Supreme Court’s interpretation will
  4   not eliminate his ATDS claim or relieve him of the need for discovery related to
  5   QCS’s dialing system. Notwithstanding the fact that Duguid will have a limited
  6   impact on this matter, Defendant has not met its burden to overcome the harm that a
  7   stay would pose to Plaintiff.
  8         Finally, Defendant boldly claims that Plaintiff would be harmed if a stay is
  9   not granted, based on the same misunderstanding of Duguid that colors the rest of
 10   the motion. By QCS’s estimation, Plaintiff could incur trouble and expense in
 11   discovery to find out his claim “is barred” following the Supreme Court’s ruling.
 12   (Dkt. 40 at 11.) But, as Defendant recognizes, the Duguid opinion will settle
 13   whether a random or sequential number generator is required to prove an ATDS.
 14   (Id. at 6–7.) Plaintiff has alleged that Defendant’s system includes a random
 15   number generator—this means that, no matter what the Supreme Court decides, his
 16   allegations align with the statutory definition of an ATDS. (See Dkt. 1 at ¶ 17.)
 17   QCS may contend through declaration that its system does not have such capability,
 18   but, once again, this creates a factual dispute that must be resolved through
 19   discovery and a chance to test that declaration. See Abante Rooter, 2018 WL
 20   573576, at *2, n. 2. Trujillo’s claim will not be “barred” by any decision in Duguid.
 21         In short, Plaintiff will likely suffer harm if the case is stayed because he
 22   would be unable to even discover evidence material to his class claims for up to
 23   nine months, during which time Defendant could continue its unlawful practices.
 24   The first Landis factor weighs against granting the requested stay.
 25                2.    The only “hardship” that QCS would face in moving
 26                      forward is the natural consequences of litigation.
 27        PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO PARTIALLY STAY
                                            PROCEEDINGS
 28                                            -12-
Case 5:19-cv-02072-MCS-SP Document 45 Filed 10/09/20 Page 17 of 25 Page ID #:649




  1         Second, QCS’s prediction that it would suffer hardship in the absence of a
  2   stay is rooted in its erroneous assessment of the Duguid case and of Plaintiff’s
  3   claims. (See Dkt. 40 at 12.) Defendant insists that the Duguid decision will render
  4   litigation and discovery “unnecessary” if the Supreme Court overturns the Ninth
  5   Circuit’s decision, contending that Plaintiff’s TCPA claim “will likely be gutted by
  6   the Supreme Court.” (Id. at 12–13.) This is simply not true: Trujillo did not make
  7   his ATDS allegations, as QCS suggests, under a rejected interpretation that “could
  8   no longer be the law of this Circuit in a matter of months . . . .” (Id. at 14.) As
  9   explained above, Plaintiff has alleged the use of “a random or sequential number
 10   generator.” (Dkt. 1 at ¶ 17.) If the Supreme Court upholds Duguid, Plaintiff would
 11   not necessarily require evidence of a random number generator to meet the ATDS
 12   definition; if the decision is overturned, Plaintiff will require such evidence. In
 13   either event, regardless of the Supreme Court’s decision, Trujillo must obtain
 14   evidence of the dialing system that was actually used to send the allegedly unlawful
 15   text messages. But the Duguid decision cannot and will not “gut” Plaintiff’s case
 16   because he did not predicate his ATDS claim on allegations that QCS’s system only
 17   dialed from a stored list.
 18         QCS seeks a stay to delay necessary and inevitable discovery—it will not
 19   suffer hardship in proceeding, aside from the ordinary expenses associated with
 20   litigation, which are certain and insufficient to justify postponing this matter for
 21   nine months. See Lockyer, 398 F.3d at 1112 (“[B]eing required to defend a suit,
 22   without more, does not constitute a ‘clear case of hardship or inequity.’”) Plaintiff
 23   is not seeking to “exact a company-ending judgment,” but to redress the injuries
 24   caused to himself and the class members. (Dkt. 40 at 14.) As it did in its prior
 25   motion to stay, Defendant briefly suggests it would suffer prejudice in proceeding
 26   due to the impact of the national pandemic on its operations. (Id. at 13.) Care can be
 27        PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO PARTIALLY STAY
                                            PROCEEDINGS
 28                                             -13-
Case 5:19-cv-02072-MCS-SP Document 45 Filed 10/09/20 Page 18 of 25 Page ID #:650




  1   taken to conduct discovery in a manner that is safe and cost-effective, but a broad
  2   stay of discovery would only inject more uncertainty into QCS’s operations and this
  3   action. No one can (and Defendant does not) predict when business may return to
  4   “normal” for companies across the country, including QCS. Defendant cannot
  5   demonstrate any hardship or inequity that would be avoided by staying this matter,
  6   and thus this factor does not favor granting the requested stay.
  7                3.     Considerations of judicial economy support denying the
  8                       request for a stay.
  9         The third and final Landis factor—judicial economy—would not be served
 10   by a stay. Judicial economy may be served where a stay would avoid wasting
 11   resources or potentially moot claims. See, e.g., Youngbloods v. BMG Music, No. 07
 12   Civ. 2394(GBD)(KNF), 2011 WL 43510, at *5 (S.D.N.Y. Jan. 6, 2011). Defendant
 13   asserts that the same consideration should be given to Duguid as QCS asked the
 14   Court to give AAPC in its first motion, claiming that “the Supreme Court’s decision
 15   in [Duguid v.] Facebook may be dispositive of Plaintiff’s ATDS claim.” (Dkt. 40 at
 16   14.) However, QCS provides no real support for this claim. As explained above,
 17   Duguid will not dispose of Trujillo’s ATDS claim because his allegations are based
 18   on a strict interpretation of the statutory definition—one that QCS believes will be
 19   adopted. (Dkt. 1 at ¶ 17; see Dkt. 40 at 1.) Thus, whether or not the Supreme Court
 20   holds that a number generator is necessary to finding an ATDS, this case will
 21   proceed. Plaintiff will still need discovery to prove his allegation that the text
 22   messages were sent using an ATDS.
 23         Unlike the AAPC decision, which admittedly could have been “outcome-
 24   determinative” if the Supreme Court had made the unlikely choice to deem the
 25   entire autodialer ban unconstitutional, a decision either way in Duguid will not
 26   moot any issues, and TCPA plaintiffs like Trujillo will still need to establish the use
 27        PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO PARTIALLY STAY
                                            PROCEEDINGS
 28                                             -14-
Case 5:19-cv-02072-MCS-SP Document 45 Filed 10/09/20 Page 19 of 25 Page ID #:651




  1   of an autodialer to succeed on such a claim. The parties will need to engage in fact
  2   finding on the same issues after Duguid as they need to discover now, including the
  3   nature and attendant capacity of QCS’s dialer. Duguid may modify the category of
  4   devices that fit into the definition of an ATDS, but it will not obviate the need for
  5   evidentiary proof. It would be senseless to postpone discovery for nine months
  6   while the Court and parties await a decision that will not moot any issues.
  7         There is simply no support for staying this matter. QCS asks that Plaintiff’s
  8   ATDS claim and all class discovery be postponed for nearly a year on the
  9   misguided belief that a change in the definition of an ATDS would “gut” Trujillo’s
 10   cause of action. Discovery may reveal that QCS’s system does, in fact, feature
 11   random number generation capabilities, in which case Defendant’s dialer would fit
 12   the ATDS definition under any interpretation. If no such capability is found,
 13   Defendant may still be liable if the Supreme Court employs an interpretation that
 14   aligns with Duguid. Nevertheless, it would be inefficient to stay discovery until the
 15   Court rules.
 16         Just as was the case in Whittaker, “discovery issues are not likely to be
 17   mooted and resources are not likely to be spared” by postponing discovery until the
 18   Duguid case is resolved. (Ex. B at 2.) Time will be required to conduct such
 19   discovery no matter what, and delaying the inevitable does not serve judicial
 20   economy. This factor does not favor granting a stay.
 21                  4.   Defendant’s additional considerations do not move the
 22                       needle.
 23         As it did in its previous motion, QCS claims, in addition to the Landis
 24   factors, that granting the requested partial stay would further the interests of the
 25   public and of non-parties. (Dkt. 40 at 15–16.) Defendant argues that a stay is
 26   supposedly necessary to prevent invasive discovery that, according to QCS, seeks
 27        PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO PARTIALLY STAY
                                            PROCEEDINGS
 28                                             -15-
Case 5:19-cv-02072-MCS-SP Document 45 Filed 10/09/20 Page 20 of 25 Page ID #:652




  1   “detailed information about individuals who qualified to receive free weatherization
  2   services.” (Id. at 16.) To be clear, Plaintiff’s discovery requests seek identification
  3   of any consumers that received text messages in a manner similar to Plaintiff—the
  4   focus is on determining whether QCS subjected consumers to these text messages
  5   as a matter of common practice, and how many such consumers were affected. (See
  6   Dkt. 40-5 at 7–8, Interrogatory Nos. 2, 6.) Plaintiff does not seek any information
  7   regarding income of consumers, and if Defendant is concerned for consumer
  8   privacy, discovery can be exchanged under a protective order.
  9         QCS also suggests in a footnote that it would have “no choice” but to depose
 10   putative class members to combat class certification. (Dkt. 40 at 16, n. 5.) If the
 11   classes do, in fact, contain “hundreds, if not thousands of members” as Plaintiff
 12   suspects, deposition of all putative class members would be inappropriate,
 13   impractical, and frankly impermissible. See FED. R. CIV. P. 30(a). Thankfully,
 14   discovery can (and surely will) be limited by a case management order, the Court,
 15   the parties themselves, and the Federal Rules concerning discovery, and care will be
 16   taken to conduct any depositions or discovery remotely unless and until it is safe to
 17   do otherwise. Further, despite Defendant’s attempts to exaggerate the extent of
 18   discovery that will be required in this matter, the inevitable scope and nature of
 19   class discovery will not be ameliorated by a stay.
 20         Finally, QCS points to a number of cases where stays have been entered to
 21   suggest that the Court should just “follow suit.” (Dkt. 40 at 18.) Defendant also asks
 22   the Court to subvert the Landis standard and grant a stay simply because Duguid
 23   may “provide guidance” on a non-dispositive issue. (Id. at 17.) The correct analysis
 24   should be rooted in the Landis factors as applicable in this matter, not in other cases
 25   or a relaxed standard as suggested by QCS. Defendant has not met its burden to
 26

 27        PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO PARTIALLY STAY
                                            PROCEEDINGS
 28                                             -16-
Case 5:19-cv-02072-MCS-SP Document 45 Filed 10/09/20 Page 21 of 25 Page ID #:653




  1   overcome the potential harm to Plaintiff’s ability to pursue his claims by
  2   demonstrating substantial hardship that would warrant a stay.
  3         In short, there is no support for entering a partial stay. This is not one of the
  4   “rare” instances where a party should be made to stand aside while a pertinent rule
  5   of law is decided. Landis, 299 U.S at 255. QCS asks that Plaintiff’s case be
  6   postponed so that Defendant can wait for a Supreme Court ruling that will not
  7   dispose of even one of Plaintiff’s claims. Each of the Landis factors weighs against
  8   the requested stay, and postponing Plaintiff’s ATDS claim and inevitable class
  9   discovery for nine months would be inappropriate. Accordingly, Defendant’s
 10   motion should be denied.
 11         C.     Defendant Has Provided No Credible Justification For Staying
 12                Discovery On Trujillo’s DNC Claim.
 13         In addition to Defendant’s flawed analysis of the Landis factors in the context
 14   of staying the ATDS claim, QCS’s request to stay class discovery on Plaintiff’s
 15   DNC claim is wholly unsupported. The motion focuses heavily on the ATDS claim
 16   and the effect that the Supreme Court’s Duguid decision may have on these
 17   proceedings, but Defendant fails to provide justification for staying the class portion
 18   of Plaintiff’s DNC claim—the same partial stay that QCS unilaterally sought after
 19   conferring with counsel for Plaintiff, resulting in disagreement and the filing of this
 20   motion. (See Ex. A at ¶¶ 4–6.)
 21         As QCS suggests in its factual background, counsel for Plaintiff indicated
 22   during conferral that Plaintiff would agree to consent to a partial stay of only the
 23   ATDS claim, provided that his DNC claim would proceed. (Id. at ¶ 4.) Counsel for
 24   Defendant thereafter provided a draft stipulation that included language purporting
 25   to also stay all class discovery and proceedings related to Plaintiff’s DNC claim—
 26   Plaintiff never agreed to consent to this, and his counsel reiterated as much in
 27        PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO PARTIALLY STAY
                                            PROCEEDINGS
 28                                             -17-
Case 5:19-cv-02072-MCS-SP Document 45 Filed 10/09/20 Page 22 of 25 Page ID #:654




  1   response to the draft stipulation. (Id. at ¶¶ 5–6.) QCS subsequently filed the instant
  2   motion, seeking both stays. (See id. at ¶ 7; Dkt. 40 at 1–2.)
  3         However, QCS provides scant justification for staying class discovery of
  4   Plaintiff’s DNC claim. In fact, the only (repeated) argument that Defendant makes
  5   for partially staying the DNC claim is that QCS’s “forthcoming summary judgment
  6   motion” will supposedly defeat the claim on its face. (See Dkt. 40 at 1–2, 4, 7, 9.)
  7   Of course, the Federal Rules permit Defendant to file a motion for summary
  8   judgment at this stage if it so chooses. See FED. R. CIV. P. 56(b). But phasing
  9   discovery by granting the requested partial stay would simply give QCS a free bite
 10   at the apple. That is, the one-way intervention rule, which bars granting class
 11   certification after the merits have already been decided in a plaintiff’s favor, would
 12   preclude Plaintiff, but not Defendant, from moving for summary judgment prior to
 13   class certification. See, e.g., Gessele v. Jack in the Box, Inc., No. C10–0960, 2012
 14   WL 3686274, at *3 (D. Or. Aug. 24, 2012) (quotations omitted); Gomez v. Rossi
 15   Concrete, Inc., No. C08–1442, 2011 WL 666888, at *1 (S.D. Cal. Feb.17, 2011)
 16   (“Absent extraordinary circumstances, it is appropriate to postpone ruling on a
 17   plaintiff’s motion for summary judgment until after class definition issues are
 18   settled, notice has been given, and the period for class members to exclude
 19   themselves has expired[.]”). As such, deciding the merits of Trujillo’s DNC claim
 20   first would allow QCS to take a free shot at defeating the claim and, if unsuccessful,
 21   to then try to defeat class certification and then judgment in favor of the class. Such
 22   a process is inefficient—the addition of this extra step inures only to QCS’s benefit
 23   and adds more delay to these proceedings (which benefits Defendant and, as
 24   explained above, harms Plaintiff).
 25         Defendant has no credible argument for staying class discovery related to the
 26   DNC claim because no such argument exists. While Duguid could change the level
 27        PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO PARTIALLY STAY
                                            PROCEEDINGS
 28                                             -18-
Case 5:19-cv-02072-MCS-SP Document 45 Filed 10/09/20 Page 23 of 25 Page ID #:655




  1   of proof required for an ATDS (though it will not alter Plaintiff’s claim), Trujillo’s
  2   DNC claim will in no way be impacted by the Supreme Court’s decision. QCS
  3   seeks only to dissect and delay these proceedings as long as it can, and to award
  4   itself a free bite at the apple. This approach is inefficient, and the Court should deny
  5   the request to stay class discovery and proceedings on Plaintiff’s DNC claim.
  6   IV.    CONCLUSION
  7          The Court should deny Defendant’s motion to stay. The Supreme Court’s
  8   review of the ATDS requirements in Duguid will not be dispositive here because
  9   Plaintiff’s allegations align with a strict interpretation of the statutory definition,
 10   and he must obtain discovery on the dialer used by QCS either way. Further, the
 11   Landis factors do not favor Defendant’s plea to halt discovery for up to nine
 12   months. Plaintiff and the Classes would likely suffer harm in if such a stay is
 13   granted, and QCS will not suffer any “hardship” in proceeding beside the inevitable
 14   cost of litigation. Likewise, Defendant cannot justify a stay of all class discovery
 15   related to Plaintiff’s DNC claim—staying in part would simply give QCS a free
 16   shot at defeating the claim and add further delay and inefficiency to the case.
 17   Accordingly, the Court should deny the motion, permit the parties to proceed, and
 18   award any such relief as it deems necessary and just.
 19
 20                                            Respectfully Submitted,
 21                                            MICHAEL TRUJILLO, individually and
 22                                            on behalf of all others similarly situated,
 23
      Dated: October 9, 2020                   By:      /s/ Patrick H. Peluso
 24                                                      One of Plaintiff’s Attorneys
 25
                                               Afshin Siman (Cal. Bar No. 309956)
 26                                            Law Office of Afshin Siman
 27         PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO PARTIALLY STAY
                                             PROCEEDINGS
 28                                              -19-
Case 5:19-cv-02072-MCS-SP Document 45 Filed 10/09/20 Page 24 of 25 Page ID #:656




  1
                                          6210 Wilshire Blvd., Suite 211
                                          Los Angeles, CA 90048
  2                                       Telephone: (424) 229-9778
  3                                       siman@simanlawfirm.com

  4                                       Steven L. Woodrow*
  5                                       swoodrow@woodrowpeluso.com
                                          Patrick H. Peluso*
  6                                       ppeluso@woodrowpeluso.com
  7                                       Woodrow & Peluso, LLC
                                          3900 East Mexico Avenue, Suite 300
  8                                       Denver, Colorado 80210
  9                                       Telephone: (720) 213-0676
                                          Facsimile: (303) 927-0809
 10                                       *Pro Hac Vice
 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25
 26

 27      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO PARTIALLY STAY
                                          PROCEEDINGS
 28                                         -20-
Case 5:19-cv-02072-MCS-SP Document 45 Filed 10/09/20 Page 25 of 25 Page ID #:657




  1                           CERTIFICATE OF SERVICE
  2         The undersigned hereby certifies that a true and correct copy of the above
  3   titled document was served upon counsel of record by filing such papers via the
  4   Court’s ECF system on October 9, 2020.
  5                                         /s/ Patrick H. Peluso
  6

  7

  8
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25
 26

 27       PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO PARTIALLY STAY
                                           PROCEEDINGS
 28                                           -21-
